The plaintiff, Oliver Ames Jr. Post No. 117, American Legion (the Post), appeals from a final decree in the Superior Court dismissing its bill in equity which sought to compel the defendant, Nathan L. Ullian, to restore the premises demised by him to the Post to the same condition they were in when the lease was executed. The judge found that “the changes made . . . were either necessary by virtue of the building code or in the discharge of the lessor’s obligation to keep the premises ‘in safe and proper condition,’ ” that “there has been no interference with the use of the premises by the Post and that the new construction in fact improves the demised premises.” The Post argues only that these findings “should be reversed” because they are not supported by the evidence. The transcript of testimony and the exhibits are before us. The documentary evidence does not require that the Post prevail. The oral testimony was conflicting. The issue of credibility was for the judge. It cannot be said that the judge’s findings are plainly wrong. Hiller v. Hiller, 305 Mass. 163. Hanrihan v. Hanrihan, 342 Mass. 559, 564.

Decree affirmed.